In an action upon two promissory notes, commenced by service of a summons and a notice of motion for summary judgment, with supporting papers (CPLR 3213), plaintiff appeals from an order of the Supreme Court, Westchester County, entered December 14, 1973, which denied the motion. Order reversed, on the law, with $20 costs and disbursements, and motion granted. Defendants’ failure to submit evidentiary facts in support of their claimed defenses compels the granting of plaintiff’s motion for summary judgment (Shapiro v. Health Ins. Plan of Greater N. Y., 7 N Y 2d 56, 63). Gulotta, P. J., Latham, Cohalan, Benjamin and Munder, JJ., concur.